Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Dryja (Reg No 39,662) on March 11th 2022.

The application has been amended as follows: 

Claim 2: The print apparatus of claim 1, wherein the wear detection engine includes: 
an emitter emits towards the cylindrical surface; 
a detector oriented to receive 
a controller having a control program to process data received from the detector.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the amendments made with regard to the outstanding rejections have been considered and are persuasive.
With regard to claim 2: The previous rejection under 35 USC 112(b) contained an error in the markup of the suggested amendment, leaving “substance” in the claim when the word should have been removed in the suggestion as it raises an issue of antecedent basis due to the removal of “a substance” earlier in the claim.  Additionally, due to applicant’s amendment to claim 5, “substance” remaining in claim 2 would raise issues of whether or not sound is a “substance”.  The above examiner’s amendment renders both of these potential issues moot.
With regard to claim 1 the statement in the 11/08/2021 Action regarding the reasons for the allowability of claims 1 and 6 remain applicable to the claims. 
With regard to claims 9 and 11: Applicant’s arguments with regard to Ray (US Patent 7,432,818) and the amended claims have been considered and are persuasive.  As noted by applicant’s arguments Ray functions entirely electrically, and the prior art does not appear to teach use of multiple deteriorative layers with the structure as claimed in which the patterns are optically or acoustically detectable.   Optical wear sensors are used for detection of fixing device wear (as in Monma, JP 2014038231 A, previously cited), but the wear sensing does not use patterns formed in the layers of the fixing unit or different material properties as claimed. Likewise the art does include some mentions of use of acoustic/sound based sensing of wear, as in Rasch (US Patent 7,415,216 B2) column 2 lines 56-65, but again the prior art does not teach using two deteriorative layers with patterns of different material properties as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852